UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 09-6844


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

STANLEY HICKMAN,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:93-cr-00144-BO-3)


Submitted:   March 10, 2010                  Decided:    April 8, 2010


Before NIEMEYER and     MICHAEL,   Circuit   Judges,    and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Stanley Hickman, Appellant Pro Se.       Anne Margaret Hayes,
Assistant United States Attorney, Robert Jack Higdon, Jr.,
OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Stanley   Hickman     appeals   the   district    court’s    order

denying his motion to correct the presentence report. ∗                 We have

reviewed the record and find no reversible error.                 Accordingly,

we affirm for the reasons stated by the district court.                   United

States   v.    Hickman,    No.    5:93-cr-00144-BO-3      (E.D.N.C.    Mar.   25,

2009).     We dispense with oral argument because the facts and

legal    contentions      are    adequately   presented    in   the    materials

before   the    court   and     argument    would   not   aid   the   decisional

process.

                                                                        AFFIRMED




     ∗
       We previously remanded this case for the district court to
determine whether Hickman demonstrated excusable neglect or good
cause warranting an extension of the appeal period.       Without
giving Hickman an opportunity to respond, the district court
found no excusable neglect. Because the time limits of Fed. R.
App. P. 4(b) are not jurisdictional, United States v. Urutyan,
564 F.3d 679, 683-86 (4th Cir. 2009), and the government has not
moved to dismiss the appeal, we decline to dismiss the appeal as
untimely and instead address the merits of the appeal.



                                        2